Exhibit 10.1

EMPLOYMENT AGREEMENT


This Agreement states our agreement with respect to employment of Geoffrey
Bedrosian by Ramco-Gershenson Properties Trust and its subsidiary
Ramco-Gershenson, Inc. (collectively, the “Trust”).


1.    Your Employment Duties and Responsibilities. During the “Term” (as defined
in paragraph 2 below), you will be employed by the Trust as its Executive Vice
President and Chief Financial Officer. You will devote substantially all of your
full working time and attention, as well as your best efforts, to such position.
You will report to the Chief Executive Officer of the Trust and will have such
authority and responsibilities and perform such duties for the Trust as are
generally consistent with those of the Chief Financial Officer of a publicly
traded real estate investment trust or as may from time to time be lawfully
established by the Chief Executive Officer of the Trust in his reasonable
judgment. Your primary work location shall be at the Trust’s offices in
Farmington Hills, Michigan, subject to reasonable travel on business in
connection with the performance of your duties hereunder.


2.    Term. The term of your employment under this Agreement (the “Term”) will
begin on December 17, 2015 (your “Start Date”) and will continue, subject to the
termination provisions set forth in paragraph 5 below and the Term extension
provisions of this paragraph 2, for a period of 36 months and 18 days, until
January 4, 2019. The Term shall automatically renew for successive one-year
periods thereafter unless (i) the Trust gives you written notice 90 days prior
to the end of the then-current Term of its intent to allow the term to expire,
or (ii) you give the Trust written notice 90 days prior to the end of the
then-current Term of your intent not to renew the Term. Upon the termination of
your employment by the Trust without Cause or by you for Good Reason or due to
your death or Disability (as defined herein) - in each case, during the Term, or
upon the Trust’s election not to renew the Term of this Agreement, you will be
entitled to the termination benefits set forth in paragraph 6 below. In
addition, the Trust's election not to renew the Term following a Change in
Control that occurs no more than 12 months prior to the expiration of such Term
shall be treated as a termination of your employment by the Trust without Cause
within twelve months following a Change in Control for purposes of paragraph
6(d) below. You shall give the Trust at least 60 days prior written notice of
your resignation during the Term if you terminate this Agreement other than
pursuant to paragraph 5(e).


3.    Compensation.


(a)    Your initial base salary shall be at the annual rate of not less than
$450,000 (if and as increased from time to time, your “Base Salary”) payable in
accordance with the Trust’s standard payroll procedures. Your Base Salary will
be reviewed and may be adjusted by the Trust’s Compensation Committee annually
on a time frame consistent with the review of other executive employees, but
except for post-2016 salary decreases consistent with and not exceeding the same
percentage reduction as those applicable to the Trust’s executive officers
generally (not in any event to exceed, in the aggregate for 2017, 10% of your
initial Base Salary), in no event shall your Base Salary be lower than the
higher of your immediately prior Base Salary paid to you by the Trust or your
initial Base Salary.

1

--------------------------------------------------------------------------------





(b)    You will also be eligible to participate in any Short Term Incentive Plan
(“STIP”) generally available to executive officers of the Trust. Your STIP
target potential for 2016 will not be less than 75% of your Base Salary at the
start of such year. Any STIP amount earned for a calendar year will be paid to
you on or before March 15 of the following calendar year, provided that you are
still employed by the Trust on the payment date.


(c)    You will also be eligible to participate in any Long Term Incentive Plan
(“LTIP”) generally available to executive officers of the Trust. Your LTIP
target award value at grant for the LTIP award cycle commencing in 2016 will not
be less than 125% of your Base Salary at grant. In addition, in the case of your
2016 annual LTIP award grant, the percentage of such LTIP award that will vest
based on continued service only shall be no less than the percentage that
generally applies to, and the overall vesting schedule shall be no less
favorable to you than that which generally applies to, the 2016 LTIP awards of
any other Trust executives at or above the Executive Vice President level
(subject to the vesting and payout acceleration provisions in this Agreement).


(d)    In addition to, and separate from, the STIP award and LTIP award
opportunities set forth in paragraph 3(b) and (c) above and the separate cash
award in paragraph 3(e) below, you will also be entitled to a sign-on restricted
stock or RSU grant of that number of common shares of beneficial interest of the
Trust equal to the quotient of $623,000 divided by the closing price of such
shares on the New York Stock Exchange on the date of grant, such grant to be
made within twenty (20) business days of your Start Date but no later than
December 31, 2015, which shall vest in three equal annual installments on
January 31, 2017, 2018 and 2019, unless accelerated under paragraph 6(b), (c),
(d) or (e) below. The terms and conditions of such restricted stock or RSU grant
(including the conditions to and the time of vesting, settlement or payout)
shall be as set forth in a separate award agreement (the terms of which shall
not be inconsistent with the terms of this Agreement) and in this Agreement
(including, without limitation, the vesting acceleration provisions in paragraph
6 below).


(e)    In addition to, and separate from, the STIP award and LTIP award
opportunities set forth in paragraph 3(b) and (c) above, and the initial sign-on
RSU or restricted stock grant set forth in paragraph 3(d) above, you will also
be entitled to a payment of $650,000 on or before December 30, 2015.


4.    Fringe Benefits.


(a)    In addition to your other compensation, during the Term you will be
entitled to receive from the Trust the same employee benefits, including
medical, dental, disability and life insurance and fringe benefits, as are
generally made available from time to time to other executive officers of the
Trust. The Trust will reimburse you for COBRA coverage for yourself and your
family until such time as you are eligible to join The Trust’s medical plan.
This reimbursement will not exceed $2,500 per month for family coverage. In
addition, during the Term your appropriate business expenses incurred on behalf
of the Trust will be reimbursed in accordance with the Trust’s policies and
procedures. You will be entitled to five (5) weeks of paid vacation annually,
plus, if applicable, such paid holidays, sick leave (if any) and personal days
(if any) as the Trust may provide

2

--------------------------------------------------------------------------------



for in its policies. During the Term, the Trust agrees to pay your full
individual membership dues, or corporate membership dues that provide you the
privileges of individual membership, for the National Association of Real Estate
Investment Trusts and the International Council of Shopping Centers. You agree
to participate to the extent practicable and consistent with your other duties
in the activities of such organizations for the benefit of the Trust. Finally,
with respect any liabilities or claims asserted against you in your capacity as
an officer or trustee of the Trust, you shall be covered by the indemnification
and liability insurance coverages referred to in paragraph 9(h) below. In
connection with any such asserted liabilities and claims, you shall also have
the right to the advancement by the Trust to you of legal fees and expenses on
the same basis and to the same extent as any other executive officer or trustee
of the Trust.


(b)    You will be responsible for payment of any applicable employee taxes on
the compensation and benefits provided to you by the Trust.


(c)    The Trust agrees to reimburse you for reasonable moving and any
applicable relocation-related costs of up to $125,000.


(d)    You will also be entitled to be promptly reimbursed for any legal or
other advisor fees incurred by you in negotiating this Agreement up to a maximum
of $15,000 unless the Trust decides to pay such fees directly.


5.    Termination.


(a)    Death. Your employment will terminate immediately upon your death.


(b)    Disability. Your employment will terminate thirty (30) days after receipt
of written notice of termination due to Disability if you do not return to
relatively full-time service with the Trust within such 30 day notice period.
Disability shall be total and permanent disability, as defined under the Trust’s
disability plan, which definition will be conclusive and binding, or if no such
plan is then in effect, it shall mean any long‑term disability or incapacity
which (x) renders you unable, with or without reasonable accommodation, to
substantially perform your duties hereunder for one hundred eighty (180) days
during any 12‑month period or (y) is reasonably predicted to render you unable,
with or without reasonable accommodation, to substantially perform your duties
for one hundred eighty (180) days during any 12‑month period based upon the
opinion of a physician mutually agreed on by the Trust and you (or your
representative in the event of your incapacity). For clarity, the parties agree
that your employment cannot be terminated by the Trust due to Disability unless
and until you have met all of the requirements to be paid disability benefits
under the Trust’s applicable Long-Term Disability Plan.


(c)    With Cause. The Trust will have the right, upon written notice to you, to
terminate your employment under this Agreement for Cause. Such termination will
be effective immediately upon such written notice. For purposes of this
Agreement, termination of your employment for “Cause” means termination of your
employment by the Board of Trustees for: (i) your conviction of a felony or
misdemeanor involving moral turpitude; (ii) embezzlement, misappropriation of
Trust property or other acts of dishonesty or fraud; (iii) material willful
breach of your duties of good faith or loyalty to the Trust that, if curable, is
not promptly cured after written

3

--------------------------------------------------------------------------------



notice; (iv) willful neglect of significant job responsibilities or misconduct
that, if curable, is not promptly cured after written notice; (v) material
willful breach of this Agreement that, if curable, is not promptly cured after
written notice; or (vi) repeated willful failure or refusal, after written
notice, to follow any lawful directions from the Chief Executive Officer and/or
the Board of Trustees of the Trust. For this purpose, an action or inaction will
not be treated as willful if (i) taken or not taken at the lawful direction of
the Chief Executive Officer of the Trust, the Board of Trustees of the Trust, or
a Board Committee; (ii) taken or not taken based on the advice of the Trust’s
inside or outside legal counsel or the Trust’s outside independent public
accounting firm; or (iii) unless contrary to a direction from the Chief
Executive Officer or the Board of Trustees of the Trust, taken or not taken in
the reasonable good faith belief that such action or inaction is in the best
interests of the Trust.


(d)    Change in Control. If your employment is terminated by the Trust without
Cause or you terminate your employment with Good Reason (as defined below) prior
to expiration of the Term and within twelve months after a Change in Control (as
defined below) and within twelve months after the initial existence of one or
more of the Good Reason conditions set forth in paragraph 5(e)(i) through
5(e)(vii), the provisions of paragraph 6(d) below will apply. The term “Change
in Control” means:


(i)    on or after the date of execution of this Agreement, any person (which,
for all purposes hereof, will include, without limitation, an individual, sole
proprietorship, partnership, unincorporated association, unincorporated
syndicate, unincorporated organization, trust, body corporate and a trustee,
executor, administrator or other legal representative) (a “Person”) or any group
of two or more Persons acting in concert becomes the beneficial owner, directly
or indirectly, of securities of the Trust representing, or acquires the right to
control or direct, or to acquire through the conversion of securities or the
exercise of warrants or other rights to acquire securities, 40% or more of the
combined voting power of the Trust’s then outstanding securities; provided that
for the purposes of this Agreement (A) “voting power” means the right to vote
for the election of trustees, and (B) any determination of percentage of
combined voting power will be made on the basis that (x) all securities
beneficially owned by the Person or group or over which control or direction is
exercised by the Person or group which are convertible into securities carrying
voting rights have been converted (whether or not then convertible) and all
options, warrants or other rights which may be exercised to acquire securities
beneficially owned by the Person or group or over which control or direction is
exercised by the Person or group have been exercised (whether or not then
exercisable), and (y) no such convertible securities have been converted by any
other Person and no such options, warrants or other rights have been exercised
by any other Person; or


(ii)    a reorganization, merger, consolidation, combination, corporate
restructuring or similar transaction (an “Event”), in each case, in respect of
which the beneficial owners of the outstanding Trust’s voting securities
immediately prior to such Event do not, following such Event, beneficially own,
directly or indirectly, more than 60% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
trustees of the Trust and any resulting parent entity of the Trust in
substantially the same proportions as their ownership, immediately prior to such
Event, of the outstanding Trust voting securities; or

4

--------------------------------------------------------------------------------



(iii)    an Event involving the Trust as a result of which 40% or more of the
members of the board of trustees of the parent entity of the Trust or the Trust
are not persons who were members of the Board immediately prior to the earlier
of (x) the Event, (y) execution of an agreement the consummation of which would
result in the Event, or (z) announcement by the Trust of an intention to effect
the Event; or
(iv)    the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Change in Control has occurred.
Notwithstanding the preceding, to the extent “Change in Control” is a payment
trigger, and not merely a vesting trigger, for any payment or benefit subject to
Code Section 409A, a transaction or series of transactions or any other event
described above in this paragraph 5(d) shall be a “Change in Control” only if it
also constitutes a change in the ownership or effective control of the Trust, or
a change in the ownership of a substantial portion of the assets of the Trust,
as described in Treas. Reg. Section 1.409A-3(i)(5), but replacing the term
“Trust” for the term “Corporation” in such regulation.


(e)    Good Reason. You may terminate your employment for Good Reason for
purposes of paragraph 6(b) below within twelve months after the initial
existence of one or more of the Good Reason conditions set forth in paragraphs
(i) through (vii) of this paragraph 5(e) by giving the Trust written notice of
such Good Reason. You may terminate your employment for Good Reason after a
Change in Control for purposes of paragraph 6(d) below, provided that such
termination of employment for Good Reason occurs within twelve months after a
Change in Control and within twelve months after the initial existence of one or
more of the Good Reason conditions set forth in paragraphs (i) through (vii) of
this paragraph 5(e). The term “Good Reason” means the initial existence of one
or more of the following conditions arising without your consent, provided that
you provide written notice to the Trust of the existence of such condition
within 90 days of the initial existence of the condition and the Trust does not
remedy the condition within 30 days after receiving notice:


(i)    any material diminution in your authority, duties, or responsibilities as
stated above;


(ii)    any material diminution in the authority, duties, or responsibilities of
the Chief Executive Officer of the Trust to whom you report;


(iii)    any material reduction in your Base Salary for 2016, your target
75%-of-Base-Salary STIP award opportunity for 2016 or your target
125%-of-Base-Salary LTIP award opportunity for 2016, or, following a Change in
Control, any material reduction in your Base Salary rate, target STIP award
opportunity and/or target LTIP award opportunity from the most recent Base
Salary rate and target STIP and LTIP award opportunities in effect immediately
prior to the Change in Control;

5

--------------------------------------------------------------------------------







(iv)    any material breach by the Trust of its make-whole and other initial
award obligations under paragraphs 3(d) or 3(e) above;        


(v)    any material diminution in the budget over which you retain authority;


(vi)     any material change in the geographic location at which you must
perform the services related to your position; or


(vii)    any other action or inaction that constitutes a material breach by the
Trust of this Agreement or any other material agreement to which you and the
Trust are party.
6.    Termination Benefits.


(a)    The amounts described in this paragraph 6 will be in lieu of any
termination or severance payments required by the Trust’s policy or applicable
law (other than continued medical or disability coverage to which you or your
family are entitled under the Trust’s then existing employment policies covering
Trust executives or then applicable law), and will constitute your sole and
exclusive rights and remedies with respect to the termination of your employment
with the Trust. Any termination payment under this paragraph 6 that is (i) based
on a multiple of your Base Salary or your average or target STIP award
opportunity, or (ii) based on your prorated STIP award for the year of
termination (based on your prior 2-year average STIP as of the date of
termination or, if applicable, your target STIP for the year of termination)
shall be paid to you in a lump sum on the first regular payroll date following
the first 10-day period after your termination date unless and except to the
extent required to be deferred for 6 months under Internal Revenue Code (“IRC”)
Section 409A. It is intended in this regard that each such payment be treated as
a separate payment for purposes of, and, where possible, qualify for the
so-called “short-term deferral” exception to, IRC Section 409A. Under any and
all circumstances of termination, you shall be entitled to receive (i) payment
for reimbursement of business expenses incurred by you but not reimbursed prior
to termination, in accordance with the Trust’s expense reimbursement policies,
in one lump sum within the 30-day period following the date of your termination
of employment, (ii) any unpaid portion of your Base Salary under paragraph 3(a)
above through the date of termination, payable pursuant to and in accordance
with the Trust’s normal payroll procedures and (iii) any amounts accrued and due
under the Trust’s benefit plans through the date of termination payable pursuant
to and in accordance with the terms and conditions of such plans (the “Accrued
Benefits”). The Trust may withhold from any payments made under this paragraph 6
(or any other provision of this Agreement) all federal, state, city or other
taxes to the extent such taxes are required to be withheld by applicable law.


(b)    If your employment is involuntarily terminated by the Trust without Cause
or by you for Good Reason during the Term (including, if applicable, the Term as
extended) and paragraph 6(d) does not apply, you will be entitled to (i) the
Accrued Benefits, (ii) any earned but not yet paid incentive awards for already
completed years or award cycles, payable pursuant to and in accordance with the
terms and conditions of such plans; provided, that any STIP payment for a

6

--------------------------------------------------------------------------------



calendar year completed prior to the date of your termination shall be paid
irrespective of whether you are employed by the Trust on the payment date, (iii)
a pro rata portion of your STIP award for the year of termination calculated
based on the average STIP award for your previous two most recently completed
bonus years for which bonus determinations have already been communicated, or if
such termination occurs prior to the payout of 2017 STIP awards in early 2018,
based on the target STIP award of 75% of Base Salary, payable in the manner and
at the time set forth in paragraph 6(a) above (the “Pro Rata STIP”), and (iv)
and an amount equal to 1.5x your annual Base Salary and annual STIP award
(calculated based on the average STIP award for your previous two most recently
completed bonus years for which bonus determinations have already been
communicated, or if such termination occurs prior to the payout of 2017 STIP
awards in early 2018, based on the target award of 75% of Base Salary) payable
in the manner and at the time set forth in paragraph 6(a) above. In addition,
any restricted shares, stock options, RSUs or other equity-based awards or other
plan benefits, if any, remaining unvested on the date of your termination will
immediately vest and become fully exercisable/payable, and the Trust will
reimburse you on a monthly basis for your COBRA payments for health benefits for
a period of up to eighteen months, provided, however, that if you obtain new
full-time employment (other than self-employment) during the 18-month period
that makes you eligible for coverage under the new employer's group health plan,
the Trust's obligation to pay any COBRA premiums shall cease at the end of the
month in which you become eligible for coverage under the new employer's group
health plan.


(c)    If your employment is terminated during the Term because of your death or
disability, you will receive (i) the Accrued Benefits, (ii) any earned but not
yet paid incentive awards for already completed years or award cycles, payable
pursuant to and in accordance with the terms and conditions of such plans;
provided, that any STIP payment for a calendar year completed prior to the date
of your termination shall be paid irrespective of whether you are employed by
the Trust on the payment date and (iii) an amount equal to one year’s Base
Salary. In addition, any restricted shares, stock options, RSUs or other
equity-based awards or other plan benefits, if any, remaining unvested on the
date of your termination will immediately vest and become fully
exercisable/payable, and the Trust will reimburse you or your family on a
monthly basis for any COBRA payments for health benefits for a period of up to
eighteen months.


(d)    If your employment is terminated by the Trust prior to expiration of the
Term and within twelve months after a Change in Control of the Trust without
Cause or you terminate your employment for Good Reason within twelve months
after a Change in Control, (i) you will receive the Accrued Benefits, (ii) you
will also receive the Pro Rata STIP for the portion of the year prior to the
date of termination, plus any earned but not yet paid incentive awards for
already completed years or award cycles, payable pursuant to and in accordance
with the terms and conditions of such plans; provided, that any STIP payment for
a calendar year completed prior to the date of your termination shall be paid
irrespective of whether you are employed by the Trust on the payment date, (iii)
you will also receive an additional amount equal to the product of 2.0
multiplied by the sum of (A) your annual Base Salary, plus (B) your annual
target STIP award, each for the calendar year in which the termination occurs,
subject to any IRC Section 280G/4999 related limitation applicable under
paragraph 9(j) below, (iv) any restricted shares, stock options, RSUs or other
equity-based awards or other plan benefits, if any, remaining unvested on the
date of your termination will immediately vest and become fully
exercisable/payable, subject to any IRC Section

7

--------------------------------------------------------------------------------



280G/4999 related limitation applicable under paragraph 9(j) below, and (v) the
Trust will reimburse you on a monthly basis for your COBRA payments for health
benefits for a period of eighteen months provided, however, that if you obtain
new full-time employment (other than self-employment) during the 18-month period
that makes you eligible for coverage under the new employer's group health plan,
the Trust's obligation to pay any COBRA premiums shall cease at the end of the
month in which you become eligible for coverage under the new employer's group
health plan. Notwithstanding the reference to Section 280G of the Code in this
Agreement, you shall not be entitled to any gross-up payments under this
Agreement with respect to any severance payments or other payments or benefits
in the event that any excise tax under the Code is imposed on you.


(e)    If your employment with the Trust is terminated at the end of the initial
Term in January 2019 or at the end of any subsequent extension of the Term - in
each case because the Trust elects not to renew your Employment Agreement, you
will be entitled to (i) the Accrued Benefits, (ii) any earned but not yet paid
incentive awards for already completed years or award cycles, payable pursuant
to and in accordance with the terms and conditions of such plans; provided, that
any STIP payment for a calendar year completed prior to the date of your
termination shall be paid irrespective of whether you are employed by the Trust
on the payment date, plus (iii) a cash severance amount equal to twelve months
of Base Salary, provided that, for clarity, (x) any termination by the Trust
without Cause occurring during the original Term or during the Term as extended
will be subject to and governed by paragraph 6(b) or (d) above, whichever is
applicable, and (y) any non-renewal of the Term by the Trust occurring within 12
months after a Change in Control will, pursuant to paragraph 2 above, be treated
the same as a termination without Cause under paragraph 6(d) above. In addition,
upon any election of the Trust not to renew this Agreement, all restricted
shares, stock options, RSUs, other equity-based awards or other plan benefits
remaining unvested on the date of the expiration of the then-current Term will
immediately vest and become exercisable.


(f)    You will have no obligation to mitigate the payment of any amounts
payable pursuant to this paragraph 6 or otherwise under this Agreement by
seeking or obtaining other employment following the termination of your
employment with the Trust, and no amounts received by you from any such future
employment with any person or entity other than the Trust shall be offset
against any amounts owed to you by the Trust under this Agreement or otherwise.


7.    Confidentiality/Nonsolicitation.


(a)    During your employment with the Trust and thereafter, except as required
by your duties to the Trust or by law or legal process, you will not disclose or
make accessible to any person or entity or use in any way for your own personal
gain or to the Trust’s detriment any confidential information relating to the
business of the Trust or its affiliates; provided, however, that “confidential
information” shall not include information which: (i) is already generally
available to, or becomes generally available to, the public other than as a
result of your unauthorized disclosure; (ii) is disclosed to third parties
without restriction with the prior permission of the Trust; (iii) is disclosed
to you by a third party who is not an affiliate or employee, or a customer or
other business relation of, the Trust, and who is under no duty of
non-disclosure with respect to such information;

8

--------------------------------------------------------------------------------



or (iv) is known within the industry outside of the Trust other than due to a
breach of this confidentiality restriction by you. Notwithstanding the above,
nothing herein shall restrict your ability (i) to disclose any information
required to be disclosed by law or by any governmental agency or to respond
truthfully to any governmental agency inquiry or to any legal process, and/or
(ii) to discuss matters relating to you and your job duties and responsibilities
and/or your compensation and employment arrangements on a confidential basis
with your legal counsel, accountant and other advisors, and/or (iii) to discuss
Trust matters with the Trust’s inside and outside legal counsel, outside
accountants, bankers, investment bankers and other advisors. Upon termination of
your employment with the Trust for any reason, you will promptly return to the
Trust all confidential materials property of the Trust or its affiliates over
which you exercise any control, but you shall continue to have the right to
retain your personal files including, without limitation, any such files that
pre-date your Start Date and any data or documents that relate to this Agreement
or otherwise relate to your employment and compensation arrangements as an
executive officer of the Trust.


(b)    You will not at any time during your employment with the Trust, and for a
period of one year after the termination of such employment for any reason,
except in the good faith performance of your duties to the Trust, directly or
indirectly, induce or solicit any employee of the Trust to leave the employ of,
any independent contractor to terminate any independent contractor relationship
with, or any customer, tenant, lender or other party which transacts business
with the Trust to adversely change any relationship with, the Trust.


(c)    Paragraphs 7(a) and (b) above are intended to protect confidential
information of the Trust and its affiliates, and relate to matters which are of
a special and unique character, and their violation could cause irreparable
injury to the Trust, the amount of which would be extremely difficult, if not
impossible, to determine and cannot be adequately compensated by monetary
damages alone. Therefore, if you breach or threaten to breach either of those
paragraphs, in addition to any other remedies which may be available to the
Trust under this Agreement or at law or equity, the Trust may obtain an
injunction, restraining order, or other equitable relief against you and such
other persons and entities as are appropriate.


8.    Continuation of Employment Beyond Term. There is not, nor will there be,
unless in writing signed by both of us, any express or implied agreement as to
your continued employment with the Trust after the Term other than pursuant to
the above-stated Term extension provisions.


9.    Miscellaneous.


(a)    This Agreement is the complete agreement between us, supersedes any prior
agreements between us and may be modified only by written instrument executed by
the Trust and you.


(b)    This Agreement will be governed by and construed in accordance with the
laws of the State of Michigan.


(c)    The provisions of this Agreement, will be deemed severable, and if any
part of any provision is held illegal, void or invalid under applicable law,
such provision will be changed to the extent reasonably necessary to make the
provision, as so changed, legal, valid and binding.

9

--------------------------------------------------------------------------------



If any provision of this Agreement is held illegal, void or invalid in its
entirety, the remaining provisions of this Agreement will not in any way be
affected or impaired but will remain binding in accordance with their terms.


(d)    This Agreement will be binding upon and will inure to the benefit of the
Trust and its successors and assigns but is personal to you and cannot be sold,
assigned or pledged by you without the Trust’s written consent, other than the
assignment of economic rights under this Agreement to your estate, heirs, legal
representative(s) or beneficiaries in the case of your death or disability.


(e)    We will give notices under this Agreement to you in writing either by
personal delivery or certified or registered mail at your address, as listed on
our records at the time of the notice, and you will give notices to us in
writing in care of the Trust’s Chief Executive Officer. Any such notice will be
deemed given when delivered or mailed in accordance with the preceding sentence.
The Trust agrees that copies of any notices to you under or with respect to this
Agreement shall be promptly delivered to Brian T. Foley, Esq., One North
Broadway - Suite 411, White Plains, NY 10601-2310.


(f)    The Trust’s obligations are contingent upon your representation and
warranty that you are not bound by any agreements, restrictive covenants, court
orders, laws or regulations, and that you have no obligation or commitments of
any kind, that would prevent, restrict, hinder or interfere with your acceptance
of full-time employment or performance of all duties and services contemplated
hereunder (in each case, other than the “garden leave” and other
post-termination-of-employment restrictions that may apply to you when you
resign from your current employer), and are also contingent upon your passing
any drug testing. You also agree to complete a physical medical exam before your
start date but the results of such exam shall not be a contingency of your
employment.


(g)    The failure of either party to enforce any provision or provisions of
this Agreement will not in any way be construed as a waiver of any such
provision or provisions as to any future violations thereof, nor prevent that
party thereafter from enforcing each and every other provision of this
Agreement. The rights granted the parties herein are cumulative and the waiver
of any single remedy will not constitute a waiver of such party’s right to
assert all other legal remedies available to it under the circumstances.


(h)    You shall be entitled to full indemnification by the Trust as provided in
the Trust’s Declaration of Trust and Bylaws with respect to claims or
liabilities asserted against you based on your actions or failures to act in
your capacity as an executive officer of and/or the Chief Financial Officer of
and/or, if and when applicable, a Trustee of the Trust. The Trust shall provide
you with trustees’ and officers’ insurance which provides you with insurance
coverage that is substantially equivalent to the coverage that is provided by
the Trust to its other similarly-situated senior executives. Such D&O type
indemnification and insurance coverages shall apply throughout the Term and your
period of employment at the Trust, and to any liabilities or claims asserted for
at least six (6) years after the termination of your employment.



10

--------------------------------------------------------------------------------



(i)    To the extent applicable, the intent of the parties is that payments and
benefits under this Agreement comply with or be exempt from Internal Revenue
Code Section 409A and the final regulations and any guidance promulgated
thereunder (collectively “Code Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith or exempt therefrom. A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement providing for
the payment of any amounts or benefits considered “nonqualified deferred
compensation” under Code Section 409A (after taking into account all applicable
exclusions and exemptions) upon or following a termination of employment unless
such termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “Termination,” “Termination Date,” “termination of employment”
or like terms shall mean “separation from service.” If you are deemed on the
date of your “separation from service” to be a “specified employee” within the
meaning of that term under Code Section 409A, then with regard to any payment or
the provision of any benefit that is considered nonqualified deferred
compensation under and subject to Code Section 409A (after taking into account
all applicable exclusions and exemptions, including, but not limited to, the
so-called “short-term deferral” exception) and that is payable on account of
your “separation from service,” such payment or benefit shall not be made or
provided until the date which is the earlier of (i) the expiration of the six
(6)-month period measured from the date of your “separation from service”, and
(ii) the date of your death (the “Delayed Payment Date”, and the period from the
date of termination through Delayed Payment Date, the “Delay Period”). Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this paragraph 9(i) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
on the first business day following the expiration of the Delay Period to you in
a lump sum, and any remaining payments and benefits due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein. With regard to the reimbursement of any costs and expenses or
the provision of any in-kind benefits that are to be paid or provided to you
hereunder and that are subject to the requirements of Code Section 409A (after
taking into account all applicable exclusions and exemptions), (A) your right to
receive such reimbursements or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (B) the amount of expenses eligible
for reimbursement, or the in-kind benefits to be provided, during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided, that, this clause
(B) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Code Section 105(b) solely because such expenses are
subject to a limit related to the period the arrangement is in effect and (C)
any such reimbursement of expenses shall be made on or before the last day of
your taxable year following the taxable year in which such expenses were
incurred. Anything in this Agreement to the contrary notwithstanding, any tax
gross-up payment (within the meaning of Treas. Reg. Section 1.409A-3(i)(1)(v))
provided for in this Agreement shall be made to you no later than the end of
your taxable year next following your taxable year in which the related taxes
are remitted to the applicable taxing authorities. For purposes of Code Section
409A and Treas. Reg. Section 1.409A-2(b)(2), your right to receive any
installment or other payments pursuant to this Agreement shall be treated as a
right to receive a series of separate and distinct payments. Whenever a payment
under this Agreement specifies a payment period with reference to a number of
days (e.g., “payment shall be made within thirty (30) days following the

11

--------------------------------------------------------------------------------



date of termination”), the actual date of payment within the specified period
shall be within the sole discretion of the Trust. For clarity, any amount
(including, without limit, any lump sum severance) paid under this Agreement
that satisfies the requirements of the “short-term deferral” rule in Treas. Reg.
Section 1.409A-1(b)(4), or that satisfies the requirements for any other
exclusion or exemption from Code Section 409A, will not be subject to the above
Section 409A restrictions. Notwithstanding the foregoing provisions of this
paragraph 9(i), or any other provision of this Agreement, the Trust makes no
representation to you that any payments or benefits to be paid or provided to
you under this Agreement are exempt from or in compliance with Code Section
409A, and under no circumstances shall the Trust be liable for any additional
tax, interest, penalty, disadvantage treatment or other sanction imposed upon
you under Code Section 409A, or for any other damage suffered by you, on account
of any payment or benefit to be paid or provided to you under this Agreement
being subject to and not in compliance with Code Section 409A.
        (j)    In the event that a “Change in Control” (as defined in Section
280G of the Internal Revenue Code) occurs with respect to the Trust, if the cash
severance, accelerated equity award vesting or payouts and other benefits
provided for in this Agreement or otherwise payable to you by the Trust (i)
constitute “parachute payments” within the meaning of Section 280G(b)(2) of the
Code and (ii) but for this paragraph 9(j), would be subject to the excise tax
imposed by Section 4999 of the Code, then such severance benefits, accelerated
equity award vesting or payouts and/or other benefits will be either:


(a)
delivered or provided to you in full with no reduction, or



(b)
delivered or provided to you as to such lesser maximum extent which would result
in no portion of such severance benefits, accelerated equity vesting or payouts
or other benefits being subject to the excise tax under Section 4999 of the
Code,



whichever of the foregoing amounts, taking into account the applicable Federal,
State and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by you, on an after-tax basis, of the greatest amount of such
severance benefits, accelerated equity award vesting or payouts and other
benefits, notwithstanding that all or some portion of such severance benefits or
such other items may be taxable under Section 4999 of the Code.


(i)
If a reduction in the severance and other benefits and/or accelerated equity
award vesting or payouts constituting “parachute payments” is necessary so that
no portion of such severance or other benefits and such vesting or payouts is
subject to the excise tax under Section 4999 of the Code, the reduction will
occur in the following order: (1) reduction of the cash severance payments; (2)
cancellation (only to the extent necessary) of accelerated vesting of equity
awards; and (3) reduction of continued employee benefits.



(ii)
In the event that acceleration of vesting of equity award compensation is to be
reduced, such acceleration of vesting will be cancelled in the reverse order of
the date of grant of your equity awards.


12

--------------------------------------------------------------------------------





(iii)
For the avoidance of doubt, the provisions of this paragraph 9(j) shall override
any greater limitation on the amounts payable to you set forth in any plan of
the Trust or in any otherwise applicable award agreement.



(iv)
The determination of whether and to what extent any payment to you (including
accelerated vesting of equity awards) constitutes a “parachute payment” and, if
so, the amount of any payment reductions under this paragraph 9(j) and the
amount to be paid to you and the time of payment pursuant to this paragraph 9(j)
shall be made by an independent accounting firm (the “Accounting Firm”) selected
by the Trust or its outside legal counsel prior to the Change in Control. The
Accounting Firm shall be a nationally recognized United States public accounting
firm which has not, during the two years preceding the date of its selection,
acted in any way on behalf of (i) the Trust or any affiliate thereof or
(ii) you.

 
(v)
The Trust shall cause the Accounting Firm to provide detailed supporting
calculations of its determinations to the Trust and you. All fees and expenses
of the Accounting Firm in connection with any of the determinations called for
in this paragraph 9(j) shall be borne solely by the Trust.



(vi)
For purposes of making the calculations required by this paragraph 9(j), the
Accounting Firm may make reasonable assumptions and approximations concerning
applicable taxes and relevant factual information and may rely on reasonable,
good faith interpretations concerning the application of Code Sections 280G and
4999. The Company and you will furnish to the Accounting Firm such information
and documents as the Accounting Firm may reasonably request in order to make a
determination under this Section.



(vii)
The Accounting Firm engaged to make the determinations hereunder will provide
its calculations, together with detailed supporting documentation, to the Trust
and you within 15 calendar days after the date on which your right to the
severance benefits, accelerated equity award payouts or other payments is
triggered (if requested at that time by the Trust or you) or such other time as
requested by the Trust or you.

 
(viii)
In the event that the Accounting Firm shall determine that receipt of any
payments (including accelerated vesting of equity awards) or distributions by
the Trust in the nature of compensation to or for your benefit, whether paid or
payable pursuant to this Agreement or otherwise (a “Payment”) would subject you
to the excise tax under Section 4999 of the Code, the Accounting Firm shall
determine whether to reduce any of the Payments paid or payable pursuant to this
Agreement (the “Agreement Payments”) to the Reduced Amount (as defined below).
The Agreement Payments shall be reduced to the Reduced Amount only if the
Accounting Firm determines that you would


13

--------------------------------------------------------------------------------



have a greater Net After-Tax Receipt (as defined below) of aggregate Payments if
your Agreement Payments were reduced to the Reduced Amount. If the Accounting
Firm determines that you would not have a greater Net After-Tax Receipt of
aggregate Payments if your Agreement Payments were so reduced, then you shall
receive all Agreement Payments to which you are entitled under this Agreement.
(ix)
If the Accounting Firm determines that aggregate Agreement Payments should be
reduced to the Reduced Amount, the Trust shall promptly give you notice to that
effect and a copy of the detailed calculation thereof. All determinations made
by the Accounting Firm under this paragraph 9(j) shall be binding upon the Trust
and you and shall be made as soon as reasonably practicable and in no event
later than fifteen (15) days following the date of termination or other event
triggering any Payment. For purposes of reducing the Agreement Payments to the
Reduced Amount, only amounts payable under this Agreement (and no other
Payments) shall be reduced.

(x)
As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Trust to or for
your benefit pursuant to this Agreement which should not have been so paid or
distributed (“Overpayment”) or that additional amounts which will have not been
paid or distributed by the Trust to or for the benefit of you pursuant to this
Agreement could have been so paid or distributed (“Underpayment”), in each case,
consistent with the calculation of the Reduced Amount hereunder. In the event
that the Accounting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against either the Trust or you which the Accounting
Firm believes has a high probability of success determines that an Overpayment
has been made, you shall pay any such Overpayment to the Trust promptly (and in
no event later than 60 days following the date on which the Overpayment is
determined) together with interest at the applicable federal rate provided for
in Section 7872(f)(2) of the Code; provided, however, that no amount shall be
payable by you to the Trust if and to the extent such payment would not either
reduce the amount on which you are subject to tax under Section 1 and Section
4999 of the Code or generate a refund of such taxes. In the event that the
Accounting Firm, based upon controlling precedent or substantial authority,
determines that an Underpayment has occurred, any such Underpayment shall be
paid promptly (and in no event later than 60 days following the date on which
the Underpayment is determined) by the Trust to or for your benefit together
with interest at the applicable federal rate provided for in Section 7872(f)(2)
of the Code.


14

--------------------------------------------------------------------------------





(xi)
For purposes hereof, the following terms have the meanings set forth below:

(A)
“Reduced Amount” shall mean the greatest amount of Agreement Payments that can
be paid that would not result in the imposition of the excise tax under Section
4999 of the Code if the Accounting Firm determines to reduce Agreement Payments
pursuant to this paragraph 9(j).

(B)
“Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on you with respect thereto under Sections 1
and 4999 of the Code and under applicable state and local laws, determined by
applying the highest marginal rate under Section 1 of the Code and under state
and local laws which applied to your taxable income for the immediately
preceding taxable year, or such other rate(s) as the Accounting Firm determined
to be likely to apply to you in the relevant tax year(s).

(xii)
Subject to the above provisions of this paragraph 9(j), any good faith
determinations of the Accounting Firm made hereunder will be final, binding, and
conclusive upon the Trust and you.







[BALANCE OF PAGE INENTINALLY LEFT BLANK]





15

--------------------------------------------------------------------------------





If this Agreement correctly expresses our mutual understanding, please sign and
date the enclosed copy and return it to us.


Offer expires December 18, 2015.


Very truly yours,


RAMCO-GERSHENSON PROPERTIES TRUST.




By:    /s/DENNIS GERSHENSON
Dennis Gershenson
Chief Executive Officer




The terms of this Agreement
are accepted and agreed to
on the date set forth below:


            
/s/ GEOFFREY BEDROSIAN
Geoffrey Bedrosian


Date: December 16, 2015





16